Wright, J.,
concurring. I concur with the reasoning found in the majority opinion but write separately to note an additional ground on which the proposed charter amendment may be upheld.
While I certainly support the right of public employees to enter into binding collective bargaining agreements, such agreements must conform to the statutory provisions establishing that right — R.C. Chapter 4117. Applying those provisions to the facts in the instant case, I believe the proposed charter amendment is a type of law speci*147fically intended by the General Assembly to prevail over collective bargaining agreements.
R.C. 4117.10 states, in pertinent part, that:
“(A) An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement.”
The fourth sentence of R.C. 4117. 10(A), however, explicitly states:
“Laws pertaining to civil rights * * * prevail over conflicting provisions of agreements between employee organizations and public employers. * *
There is no doubt in my mind that the proposed charter amendment is a “law pertaining to civil rights.” Indeed, as the amicus coalition states, the proposal for an amendment was placed on the ballot after a growing number of complaints involving allegations of police misconduct were made to the city and the apparent failure of the city to address the problem. Such complaints constitute allegations of deprivations of “civil rights” in the ordinary and common usage of the term. R.C. 1.42 provides that “[w]ords and phrases shall be * * * construed according to the rules of * * * common usage. * * *”
A complaint alleging an assault by a police officer or police brutality involves conduct violative of the Fourteenth Amendment to the United States Constitution. See, e.g., Taylor v. Canton, Ohio Police Dept. (N.D. Ohio 1982), 544 F. Supp. 783, 788.
Similarly, a police officer who engages in an unreasonable search and seizure has violated the civil rights of the individual in contravention of the Fourth Amendment. See, e.g., Monroe v. Pape (1961), 365 U.S. 167; Woods v. Dayton (S.D. Ohio 1983), 574 F. Supp. 689, affirmed (C.A. 6, 1983), 734 F. 2d 17.
Finally, police misconduct violative of the United States Constitution is actionable under Section. 1983, Title 42, of the United States Code. This statute — which was enacted as, and continues to be known as, the Civil Rights Act of 1871, as. amended — provides that “[e]very person who, under color of any statute, ordinance, regulation, custom, or usage, of any state * * *, subjects * * * any * * * person * * * to the deprivation of any rights * * * secured by the Constitution * * * shall be liable to the party injured. * * *” See, e.g., Brandon v. Holt (1985), 469 U.S. 464; Bruner v. Dunaway (C.A. 6, 1982), 684 F. 2d 422, 426, certiorari denied (1983), 459 U.S. 1171.
Therefore, the proposed charter amendment, which seeks to establish an additional remedy for police misconduct, is a “law pertaining to civil rights” in the same manner as those laws previously discussed. As such, by the express terms of R.C. 4117.10(A), the proposed charter amendment should prevail over conflicting provisions of the collective bargaining agreements.